Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 6/14/2022 in response to the previous Non-Final Office Action (1/18/2022 is acknowledged and has been entered.
It is noted that applicant have cancelled originally rejected claims 38-53 and 55 and withdrawn claims 54 and 56 and added new claims 58-73.  
Thus, claims 1-56 have been cancelled.
Claims 58-73 have been added and claims 57-73 are pending.
The newly added claims 60-61 have the same recitation as originally withdrawn claims 54 and 56.  Therefore, claims 60-61 are withdrawn currently from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 57-59 and 62-73, drawn to a method for treating melanoma in a patient who is receiving or has received treatment for melanoma and has a blood level of hGDF-15 that is .1.1 ng/ml, comprising administrating adjuvant therapy (elect immunotherapy) to the patient.

Rejections/Objection Withdrawn:

The rejection of claims 38-53, 55, and 57 under 35 USC § 112(b) as indefinite because base claim 38 recites “the patient under an intensified surveillance protocol is withdrawn in view of the amendment to the claims wherein the phrase has been deleted.

The rejection of claim 52 (current claim 72) under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) is withdrawn in view of the claim amendment and new consideration of the claim reciting specific antibody used in method.

The arguments are moot in view of withdrawals of the rejection(s).

Rejection Maintained and Response to Arguments:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 57-59 and 62-71, and 73 remain and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as follows:
The claims recite a method of treating a melanoma in a patient that is received or have been received treatment for melanoma and has a blood levels of hGDF-15 >1.1 ng/ml comprising administering the patient with adjuvant therapy.
The claimed invention directs to a method of correlating the levels of expression hGDF-15 to a treatment selection that is a Judicial Exception (law of nature and natural phenomenon) without significantly more.  This Judicial exception is not integrated into a practical application for the following reasons:

The combination of steps recited in the claims taken as a whole, including the steps of determining the level of hGDF-15 in the blood sample obtaining from a patient who is receiving or having received melanoma treatment are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).  
According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter?  
Answer: Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Answer: Yes, the claim recites natural phenomenon, but the additional elements do not integrate the judicial exception into a practical application. Claim 38 is directed toward a judicial exception.
Step 2B: Does the claim as a whole amount to significantly more than the judicial exception?  
Answer: No.
Administrating adjuvant therapy comprising immunotherapy is correlated with the levels of hGDF-15 determined, which is natural phenomenon, a Judicial Exception. The judicial exception present in claim 1 is similar to the type identified by the Courts as an abstract idea/natural phenomenon (correlation) akin to at least the following Federal Circuit cases and USPTO 101 Eligibility Examples: Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)) and
               HYPERLINK "http://scholar.google.com/scholar_case?case=7186906258301347902&q=In+re+Grams&hl=en&as_sdt=400003"In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (cited by Mayo, Id.)
USPTO 101 Subject Matter Eligibility Examples: Life Sciences; May 4, 2016, Example 29, ‘Diagnosing and Treating Julitis'; see specifically, claim 2.

Accordingly, the applicant’s invention is directed to a method of selection of treatment in a subject based on the blood levels of hGDG-15 in the tumor from the subject, which is not patentable subject matter under current guidance of USPTO.

The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

Applicant is also directed to the new Guidance issued Dec, 2014 in conjugation with the guidance issued May, 2016 and update guidance Jan, 2019 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and revised May, 2016 and Jan, 2019 at http://www.uspto.gov/patents/law/exam/examguide.jsp

Response to applicant’s argument:

At page 5, applicant argues:

the instant claims are directed to a method of treating a melanoma in a patient population that has a certain serum level of GDF-15, the method comprising the active step of administering to a patient an adjuvant therapy. Applicant submits that identifying a patient for a specific treatment based on the level of a specific biomarker and administering the treatment are not laws of nature.

Applicant then points out Example 29 of the USPTO's "Subject Matter Eligibility Examples: Life Sciences" published in 2016). Specifically, Example 29, claim 5, reciting diagnosing Julitis and treating Julitis in a patient, which is close to the present claims.

In response, the rejection could not be overcome based on example 29, claim 5, set forth in the subject matter eligibility (35 USC § 101) training material published in 2016, because claim 5 of the example recites administering a specific agent, topical vitamin D, to treat Julitis diagnosed patient based on the expression of JUL-1, while the instant claims recite administering an adjuvant therapy that is a general therapy for cancer.  The cancer adjuvant therapy has been well-known and defined as chemotherapy, radiation therapy, hormone therapy, targeting therapy biological therapy…. That include almost every type of therapies in cancer clinic, and they are conventional and routine in cancer therapy. 
Applicant could amend the claims including using specific therapies recited in claims 65-65 and antibody for detecting the levels of hGDF-15 recited in claim 72 to overcome the rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 57-59, 62-70 and 73 remain and is/are rejected under 35 U.S.C. 103 as being unpatentable over Suesskind et al (Graefes Aech Clin Exp Ophthalmal 250: 887-895 2012) in view of Sanlorenzo et al (Cancer Biol & Ther 15:665-674, June 2014) as follows.
Applicant is noted that the rejected claims above have the same scope as original (38-50, 53, 55 and 57).
Suesskind et al teach that hGDF-15 is a serum marker for early detection of metastases in human uveal melanoma (UM).  Specifically, Suesskind et al teach that the mean concentration of hGDF-15 in the non-tumor control group is 1.09 ng/ml, which is no significant difference with the group without metastases (page 890, right col, and figure 2). Suesskind et al teach that the serum levels of hGDF-15 increase when the patient developed metastases (table 1 and page 890-892), which is correlated with the stage of the cancers (page 892, figure 5), wherein the hGDF-15 levels in the metastatic patients are between 1.2 to 4.15 or higher (table 1).  Suesskind et al teach that the serum level of hGDF-15 is determined by immunosorbent assay (page 889, left col).  Suesskind et al further teach that LDH serum activity was elevated in more than 50% of UM patients (page 892, left col). The metastatic melanoma could consider as high stage cancer, stage III or IV. 
In addition, for amended claims reciting a patient that is receiving or has received treatment for melanoma (base claim 57), Suesskind et al teach that the patients with UM diagnosed and treated in the Dept of ophthalmology of Eberhard-Karls Univ. wherein the patient with previously diagnosed second malignance considered to be in clinical remission are included (bridging col page 888: patient selection and characteristics).  That teaching meets the limitation, which the patients have been treated for melanoma currently or before.
Suesskind et al do not teach administering the patients with elevated levels of GDF-15 adjuvant therapy including immunotherapy of claims 64-65. 
Sanlorenzo et al summarize adjuvant therapy including immunotherapy for melanoma, wherein therapies are adjuvant with IFN-alpha or immunotherapy with checkpoint inhibitor anti-PD-1 and/or anti-PD-L1 antibodies etc. (page 667-670). In addition, for the new claim 65, Sanlorenzo et al specifically teach immune checkpoint inhibitor, anti-CTLA-4 antibody ipilimumab used for metastatic melanoma (page right col of 668 to left col of 669).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to treat advanced/metastatic melanoma with elevated GDF-15 with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to combine the teaching of Suesskind with the teachings of Sanlorenzo in order to select the patient with metastatic melanoma for treatment because Suesskind has shown that GDF-15 is a serum marker for metastatic melanoma and concentration of GDF-15 >1.1 ng/ml suggest patients having metastatic melanoma and Sanlorenzo has shown list of adjuvant therapies including cytokines and immunotherapy including checkpoint inhibitor ipilimumab for melanoma.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Response to Applicant’s argument:
	On page 6-7, applicant argues the following:
	Applicant discovered that GDF-15 levels are directly correlated with the stages of melanoma and survival rate. Detecting serum levels of GDF-15 provides superior method for diagnosis of high stage melanoma, and treatment. Applicant provides examples.

Suesskind teaches that serum GDF-15 is elevated (>1.09ng/ml) in patients with metastases uveal melanoma. Suesskind does not teach or suggest that elevated serum GDF-15 could predict survival in any type of patient… Suesskind does not teach or suggest that some patients with stage III melanoma and no detectable disease also have an elevated serum GDF-15 level.  Suesskind does not teach or suggest the GDF-15 level could predict a need for further treatment in such patients. 

Sanlorenzo merely teaches adjuvant therapies for patients with melanoma. Sanlorenzo is completely silent with regard to using GDF-15 as a biomarker to identify melanoma patients that require further therapy.

	In response, first, the argument regarding with Suesskind not teaching or suggesting that elevated serum GDF-15 could predict survival in any type of patient is not directly relevant with the presently claimed invention because the instant claims do not recite correlation of the levels of hGDF-15 with survival rate.
The Office agrees on the applicant’s statement for the presently claimed invention, detecting high levels of GDF-15 correlating with metastatic melanomas, which need treatment with adjuvant.  However, the invention is taught and suggested by references of Suesskind and Sanlorenzo in combination.  As set forth in the rejection, Suesskind teaches non-tumor control or primary tumor groups having GDF-15 levels at 1.09 ng/ml or below and serum levels of hGDF-15 are increased when the patient developed metastases, which is also correlated with the stage of the cancers, thus, Suesskind provides the same teaching on correlating the levels of hGDF-15 to melanoma status as claimed in the instant application without offering treatment.  
Sanlorenzo makes up the deficiency and teaach adjuvant therapies for melanoma patients including immunotherapy with ipilimumab.  Thus, two references in combination teach and suggest each and every limitation of the claims.
Regarding with the argument that Sanlorenzo is silent on using GDF-15 as a biomarker to identify melanoma patients, applicant is reminded that the Office made the rejection under 35 U.S.C. 103(a) is based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states
In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately.  In this case, diagnosing metastatic melanoma based on the levels of GDF-15 has been taught by Suesskind.  Suesskind although did not provide teaching on treating the diagnosed patient with adjuvant therapy recited in the current claims, Sanlorenzo teached treating melanoma with adjuvant therapy including immunotherapy recited in the claims.  One skilled in the art would been motivated with high expectation of success to combine the teachings to arrive at current invention without unexpected result.  For the reasons, applicant’s arguments have not been found persuasive, and the rejection under USC 103 is maintain.

Claim Objection:
Claim 72 is objected to as being dependent upon a rejected base claim.
Conclusion
No claim is allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642